Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 1 of 17 PageID# 347



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


SIMRET SEMERE TEKLE                       )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )                  Case No.:      1:18-cv-00211
                                          )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                          )
      Defendants.                         )
__________________________________________)

     DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS
                 PLAINTIFF’S SECOND AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Mohammad bin

Abdullah al Saud and Nouf bint Nayef Abdul-Aziz al Saud (“Defendants”), by and through

undersigned counsel, submit this memorandum in support of their motion to dismiss the Fifth

Claim in the Second Amended Complaint (Dkt. 53).

        Defendants assert categorically that all of Plaintiff’s claims are false and without merit.

However, only one of Plaintiff’s claims is legally deficient, and subject to dismissal at this

preliminary stage of the proceedings. For the reasons set forth below, Plaintiff’s Fifth Claim

(Breach of Contract) is time-barred under the applicable statute of limitations, and, accordingly,

should be dismissed with prejudice. In addition, Plaintiff’s Fifth Claim (Breach of Contract) is

legally deficient because Plaintiff does not, and cannot, plead essential elements of a breach of

contract claim.

I.      BACKGROUND

        By order dated September 7, 2018, the Court dismissed Plaintiff’s First Amended

Complaint (“FAC”), finding that the Plaintiff had not alleged an adequate basis to invoke equitable
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 2 of 17 PageID# 348



tolling of the statute of limitations. Plaintiff has now filed a Second Amended Complaint (“SAC”)

in a futile attempt to remedy the defects that the Court identified in the FAC.

        In order for the Court to fully appreciate the defects in Plaintiff’s SAC, it is necessary for

Defendants to provide the Court with a short procedural history of the case, tracking the evolution

of Plaintiff’s claims.

        In April 2018, Defendants were served with Plaintiff’s original Complaint, alleging that

Defendants had enslaved Plaintiff in their home and breached their employment contract with her.

Defense counsel immediately began an investigation of the allegations, which included locating

and interviewing the large number of domestic employees who lived and worked in Defendants’

home at the same time as Plaintiff. Although it is not relevant to the instant motion, the Court

should be aware that every one of the dozen or more individuals interviewed by defense counsel

has forcefully refuted Plaintiff’s claims. What is relevant to the procedural history of this case is

that, during the course of the investigation, several of the individuals interviewed produced

contemporaneous photographs and videos that visually refuted many of Plaintiff’s claims.

        In light of the overwhelming evidence demonstrating that Plaintiff’s claims were without

any factual basis, defense counsel requested a meeting with Plaintiff’s counsel, in an attempt to

spare everyone the expense of this frivolous litigation. Although discovery had not yet formally

begun, defense counsel shared the compilation of photographs and videos with Plaintiff’s counsel,

and asked them to reconsider the veracity of their client’s representations. Defense counsel

reasonably expected that, having seen with their own eyes the visual refutation of their client’s

uncorroborated allegations, Plaintiff’s counsel would apologetically withdraw their suit.

Remarkably, Plaintiff’s counsel took a different course. Plaintiff’s counsel took advantage of the




                                                  2
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 3 of 17 PageID# 349



opportunity afforded by Federal Rule of Civil Procedure 15(a) to amend their original Complaint

without leave of the Court.

       Plaintiff’s FAC withdrew those allegations that were most plainly refuted by the video

evidence. Thus, stricken from the original Complaint were allegations that:

               • “Defendants imprisoned Ms. Tekle in their compound.”
               Complaint, ¶ 2 (refuted by video showing Plaintiff in dozens of
               locations outside the home).

               • “She worked non-stop on the family’s vacations.” Complaint, ¶
               26 (refuted by video showing Plaintiff, among other things,
               lounging on a chaise by a pool in Florida, sightseeing in New York
               City and Paris, and enjoying private ski lessons provided to her by
               the Defendants in Jackson Hole, Wyoming).

               • “Defendants’ agents instructed Ms. Tekle not to look the
               Defendants in the eye or approach them without being summoned.”
               Complaint, ¶ 32 (refuted by video showing multiple interactions
               between Plaintiff and Defendants inconsistent with those described
               in the Complaint).

               • “Defendants knowingly obtained Ms. Tekle’s forced and coerced
               labor through a . . . pattern . . . [of] physical restraint.” Complaint,
               ¶ 56 (again, refuted by video showing Plaintiff freely moving about
               in dozens of locations outside the home).1

       At the same time defense counsel was sharing the photographic and video evidence with

Plaintiff’s counsel in an effort to get them to voluntarily dismiss their frivolous lawsuit, defense

counsel were also obliged under the Rules to file a pleading responsive to the original Complaint.

Accordingly, on June 8, 2018, Defendants filed a motion to dismiss Plaintiff’s state law contract

claim on the basis of the applicable statute of limitations.




1
 There were multiple instances in which Plaintiff, in her FAC, retracted allegations that had been
made in the original Complaint. These are representative of just some of the modifications Plaintiff
made to her initial allegations, in light of the irrefutable visual evidence with which she was
confronted.

                                                  3
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 4 of 17 PageID# 350



        Plaintiff’s counsel did not respond to Defendants’ motion to dismiss, but instead withdrew

the original Complaint and filed the FAC. In the FAC, Plaintiff not only retracted the numerous

allegations that had been flatly disproven by the video evidence, but Plaintiff also took the

opportunity to add new factual allegations responsive to Defendants’ statute of limitations defense,

which Plaintiff had the benefit of seeing raised in connection with the original Complaint. Thus,

twelve new paragraphs (¶¶ 15, 50-59) were added to the FAC, informing the Court for the first

time, inter alia, that:

                • Plaintiff “was afraid to file a civil suit against the Defendants,”
                either because she was afraid for the safety of her family friend, Ms.
                Gebreyesus or, alternatively, because she was afraid of threats made
                by Ms. Gebreyesus. (FAC, ¶¶ 56, 58).2

                • Plaintiff’s fear was purportedly reasonable, because years
                previous, Plaintiff had witnessed “[p]ublic executions and physical
                punishments of convicted criminals [on television] in Saudi Arabia,
                and she had once seen a member of Defendants’ family (who is not
                a party to this lawsuit) “throw a glass at Ms. Gebreyesus in anger.”
                (FAC, ¶¶ 15, 56).3

        On July 6, 2018, Defendants re-filed their motion to dismiss, noting that, to establish a

ground for equitable tolling, Plaintiff bears the burden of showing an affirmative act, by the

Defendants, that was designed to, and had the effect of, obstructing the filing of an action. As the

Court is aware, the Defendants’ motion to dismiss was the subject of a hearing before the Court

on September 7, 2018. At the conclusion of the hearing, the Court granted Defendants’ motion




2
  To this day, Plaintiff has still not resolved for the Court whether she was purportedly afraid for
Ms. Gebreyesus, or of Ms. Gebreyesus.
3
  As with Plaintiff’s initial allegations, defense counsel conducted a thorough investigation of these
new allegations. And, as with the initial allegations, all relevant witnesses, including Ms.
Gebreyesus, flatly denied Plaintiff’s assertions. Defense counsel are aware that, for purposes of
this motion, Plaintiff’s allegations, no matter how lacking in evidentiary support, must be accepted
as truthful.

                                                  4
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 5 of 17 PageID# 351



and dismissed Count V, on the ground that Plaintiff had failed to specifically identify any act by

the Defendants that deterred or obstructed her lawsuit.

       Plaintiff has now filed her SAC. As with the FAC, the difference between the iterations of

the complaints is striking, not in terms of the legal claims advanced (which have remained constant

in all three versions of the complaint), but rather as to the underlying facts, which have, throughout

the process, fluidly morphed to meet the needs of the occasion. Following are some of the more

egregious changes made in the SAC:

               • FAC: “[An] aide gave Ms. Tekle a contract to sign. The contract
               was in Arabic, a language that Ms. Tekle could not read.” FAC, ¶
               19 (FAC contained no allegation that Ms. Tekle had ever learned,
               by any means, the terms of the written contract.).

               • SAC: “[A] U.S. Embassy official reviewed the employment
               contract with Ms. Tekle to make sure that she understood the terms.
               The contract was in a language Ms. Tekle could not read, so the
               Defendants’ agent summarized the terms of the contract aloud to
               Ms. Tekle in Arabic, which she understood.” SAC, ¶ 23.

                                          *       *       *
               • FAC: “Ms. Tekle was . . . reprimanded if she spoke with a man.”
               FAC, ¶ 38

               • SAC: no comparable provision – allegation was flatly refuted by
               evidence shared with Plaintiff’s counsel.

                                          *       *       *
               • FAC: Plaintiff was told “that her activities would be closely
               monitored at all times.” FAC, ¶ 43.

               • SAC: omits allegation that monitoring occurred “at all times” –
               allegation was untenable in light of photographic and video
               evidence showing Plaintiff’s daily existence in the absence of such
               “monitoring.” SAC, ¶ 51.

       Most glaring of all are the factual changes Plaintiff has made to the allegations pled in

support her equitable tolling claim. In that regard, the Court should recall that at the hearing in

this matter, the Court specifically asked Plaintiff’s counsel if there were additional facts, relevant


                                                  5
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 6 of 17 PageID# 352



to the issue of equitable tolling, that counsel could plead if given a second opportunity to revise

the complaint. The response of Plaintiff’s counsel seemed, at the time, refreshingly candid: “We

would need discovery to do that . . . .” Transcript of September 7, 2018 Hearing at 21.

Unfortunately, in retrospect, the response was the opposite of candid. As it turns out, the SAC is

replete with newly invented allegations related to equitable tolling:

               • FAC: “Ms. Gebreyesus [called] Ms. Tekle’s family frequently—
               every few weeks—inquiring about Ms. Tekle.” FAC, ¶ 58.

               • SAC: “Ms. Gebreyesus called Ms. Tekle’s family . . .
               approximately twice a week.” SAC, ¶ 70.

                                         *       *       *
               • FAC: nothing regarding whether Ms. Gebreyesus was calling at
               her own initiative, or on at the behest of someone else.

               • SAC: “Ms. Tekle’s family could hear, over the phone, that Ms.
               Gebreyesus was not alone, [rather, they] could hear a woman’s voice
               speaking in Arabic to Ms. Gebreyesus.” SAC, ¶¶ 73-74.

                                         *       *       *
               • FAC: nothing regarding Ms. Gebreyesus’ demeanor on the calls.

                • SAC: “Ms. Gebreyesus was angry on these calls. She demanded
               to know where Ms. Tekle was.” SAC, ¶ 76.

       The most flagrant alteration of Plaintiff’s factual averments goes to the very heart of the

equitable tolling claim. In the original Complaint, of course, none of these supposed threats were

even mentioned. In the FAC, the alleged post-employment communications with Plaintiff’s family

were asserted for the first time, but there was no indication that the purpose of such

communications had ever been expressly stated. Ms. Gebreyesus was alleged to have asked

Plaintiff’s family whether they had news regarding Plaintiff’s whereabouts (which, as Defendants

pointed out, was entirely consistent with a genuine concern over Plaintiff’s welfare). The Court

was explicitly asked by Plaintiff’s counsel to infer that the purpose of the alleged communications



                                                 6
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 7 of 17 PageID# 353



was to dissuade Plaintiff from bringing a lawsuit. See, e.g., Plaintiff’s Memorandum in Opposition

to Defendants’ Motion to Dismiss at 4 (“Ms. Tekle reasonably understood that these efforts were

made to deter her from filing suit against Defendants . . . .”) (citations omitted).

        Now, magically, it is no longer a matter of inference. The Court is no longer asked to

determine whether Ms. Tekle’s suppositions about Ms. Gebreyesus’ intentions were reasonable.

Now, in the third iteration of Ms. Tekle’s story, it turns out that Ms. Gebreyesus was actually

explicit all along about what her intentions were. Thus, the SAC pleads, for the first time, “Ms.

Gebreyesus said that Ms. Tekle should not “go to any court or claim any rights or they will attack

me.” SAC, ¶ 77. Just so the point is not lost on the Court, Plaintiff claims, a couple of paragraphs

later, “Ms. Gebreyesus told Ms. Tekle’s family members that if Ms. Tekle did ‘anything’ against

the Al Sauds that she (Ms. Gebreyesus) would lose her job, be put in prison, or be deported.” SAC,

¶ 79 (inexplicably, this paragraph omits the allegation made above, that Ms. Gebreyesus—a

woman in her late 70s—would be “attacked” by members of the Saudi royal family).

        It might be expected that such allegations, if true, would have been pled the first time the

Plaintiff attempted to establish a basis for equitable tolling. It appears that when Plaintiff’s counsel

advised the Court, at oral argument, that no further factual allegations would be possible, she

severely underestimated her client’s capacity to “recall” such opportune facts.

        II.     ARGUMENT

        Defense counsel recognize the Court’s obligation, at this stage of the proceedings, to accept

the truthfulness of Plaintiff’s allegations, even in light of the circumstances presented here.

        However, the foregoing factual summary, highlighting the remarkable “elasticity” of

Plaintiff’s relationship to the truth, provides an important context from which to view this

fundamental point: even with the apparent freedom to plead whatever she wants, untethered to the



                                                   7
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 8 of 17 PageID# 354



actual truth, Plaintiff has still not managed to put before the Court a single affirmative act,

undertaken by the Defendants, to deter or obstruct Plaintiff from filing her now time-barred claim.

Thus, the very deficiency identified by the Court in dismissing Plaintiff’s contract claim remains

every bit as problematic now as when the Court first dismissed the claim.

       In the course of dismissing this same claim from the FAC, the Court stated, “I think the

arguments [defense counsel] makes have some force. . . . [Y]ou’ve got to tie this to some extent

to the Defendants. I don’t think tolling would be warranted if she [the Plaintiff] were just

frightened of somebody who was threatening her, unrelated to the Defendants. That’s [defense

counsel’s] point. But if you have facts, I need to know them.” Transcript of September 7, 2018

Hearing at 31.

       In response to the Court’s inquiries, Plaintiff’s counsel mused that she might be able to

“allege more specificity about the threats that were made.” Id. at 20. But when pressed by the

Court as to what facts, if any, counsel could plead about who was responsible for the threats,

counsel conceded, “we would need discovery to find out whether the defendants directed those

threats”—in other words, counsel did not, at that time, have any information that the Defendants

were responsible for the supposed threats. Id. at 21 (emphasis added). In light of this admission,

the Court quite properly dismissed Plaintiff’s claim as time-barred.

       Now, despite the numerous and liberal amendments to her FAC as detailed above, Plaintiff

has still pled no new facts suggesting that any of the alleged threats were directed by the

Defendants, condoned by the Defendants, that the Defendants had knowledge of any such threats,

or that the alleged threats were “tied” in any way to the Defendants. For the reasons articulated

by the Court at the September 7 hearing, the state law contract claim must once again be dismissed,

this time with prejudice.



                                                8
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 9 of 17 PageID# 355



       A.      Plaintiff’s Fifth Claim Is Barred By Va. Code § 8.01-246(2).

       Plaintiff’s Fifth Claim is time-barred due to Virginia’s statute of limitations for breach of

contract actions, which allows parties five years within which to bring their claims. Id. Under

Virginia law, “actions on any contract which is not otherwise specified and which is in writing and

signed by the party to be charged thereby, or by his agent, [must be brought] within five years

whether such writing be under seal or not.” Id. Plaintiff alleges that the employment contract was

in writing and signed by both Plaintiff and (presumably) “the part[ies] to be charged” under the

contract in this action. SAC, ¶ 24.

       Plaintiff’s Fifth Claim accrued, at the latest, when she left Defendants’ home in April of

2012. Under Va. Code § 8.01-230, “the right of action shall be deemed to accrue and the prescribed

limitation period shall begin to run . . . when the breach of contract occurs in actions ex

contractu[.]” § 8.01-230; see also Hanback v. DRHI, Inc., 94 F. Supp. 3d 753, 759 (E.D. Va. 2015)

(“[A] cause of action for breach of contract accrues and the limitation period commences to run

from the date of the alleged breach.”) (internal quotation marks and citation omitted). Any alleged

breach in this case could have occurred no later than April of 2012. Indeed, “Plaintiff’s cause of

action accrued no later than [April of 2012], because it was on that date that the [employment]

contract was effectively terminated . . . .” See Cruz v. Maypa, 981 F. Supp. 2d 485, 489 (E.D. Va.

2013), rev’d on other grounds, 773 F.3d 138 (4th Cir. 2014).

       Under Va. Code § 8.01-246(2), Plaintiff had until April of 2017, five years after she left

Defendants’ home, to bring her breach of contract claim. But Plaintiff filed her claim in February

of 2018. Plaintiff is nearly a year too late. Accordingly, her Fifth Claim is time-barred and should

be dismissed with prejudice.




                                                 9
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 10 of 17 PageID# 356



        B.      Equitable Tolling Does Not Save Plaintiff’s Claim.

        Plaintiff states in her Complaint that “[a]ny statute of limitations relating to the causes of

 action alleged in this complaint on behalf of [Plaintiff] has been suspended and tolled for the period

 during which [Plaintiff] was held in forced labor and involuntary servitude and for a reasonable

 time period following her escape.” SAC, ¶ 99. Plaintiff’s Fifth Claim is still time-barred. Under

 Va. Code § 8.01-229(D), “[w]hen the filing of an action is obstructed by a defendant’s . . . using

 any . . . direct or indirect means to obstruct the filing of an action, then the time that such

 obstruction has continued shall not be counted as any part of the period within which the action

 must be brought.” § 8.01-229(D). A plaintiff who seeks to rely on Va. Code § 8.01-229(D) “must

 establish that the defendant undertook an affirmative act designed or intended, directly or

 indirectly, to obstruct the plaintiff’s right to file her action.” Grimes v. Suzukawa, 551 S.E.2d 644,

 646 (Va. 2001). To relieve the bar of the statute of limitations, a plaintiff must also establish that

 the defendant’s conduct “ha[d] the effect of debarring or deterring the plaintiff from his action.”

 Newman v. Walker, 618 S.E.2d 336, 339 (Va. 2005) (citation omitted); see also Mulvey Constr.

 Inc. v. Bituminous Cas. Corp., 571 F. App’x. 150, 156 (4th Cir. 2014) (unpublished) (In order for

 Virginia’s statute of limitation to be tolled when a defendant misleads a plaintiff into delayed filing

 . . . “there must be some affirmative act or representation designed to prevent, and which does

 prevent, the discovery of the cause of action.”) (citations omitted).

        The Supreme Court of Virginia has held that, “[i]n light of the policy that surrounds statutes

 of limitation, the bar of such statutes should not be lifted unless the legislature makes unmistakably

 clear that such is to occur in a given case.” Burns v. Bd. of Supervisors, 315 S.E.2d 856, 859 (Va.

 1984). “Where there exists any doubt, it should be resolved in favor of the operation of the statute

 of limitations.” Id.



                                                   10
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 11 of 17 PageID# 357



        By Order dated September 7, 2018, this Court dismissed Count V of the Complaint because

 Plaintiff had not identified any affirmative act undertaken by the Defendants that deterred or

 obstructed Plaintiff from filing her lawsuit. The SAC, notwithstanding Plaintiff’s remarkable

 ability to “recall” all manner of new facts tangentially bearing on the equitable tolling issue, still

 fails to identify an affirmative act undertaken by the Defendants that deterred or obstructed

 Plaintiff from filing her lawsuit. The Court’s disposition now should be what it was then, dismissal

 of Count V of the SAC.4

        Plaintiff will undoubtedly attempt to recycle the same argument now that the Court rejected

 at oral argument—that she has pled, “upon information and belief” that “Ms. Gebreyesus acted on

 Defendant’s behalf,” (SAC, ¶ 96) and that the Court is compelled to assume the truth of that

 allegation. As Defendants argued at the hearing, and as the Court ruled at that time, Defendants’

 involvement in any of Ms. Gebreyesus’ communications with Plaintiff’s family, is asserted in the

 FAC, and now in the SAC, in an entirely conclusory fashion. While many facts have been pled

 regarding the fact that communications supposedly took place between Ms. Gebreyesus and

 Plaintiff’s family, no facts have been pled that suggest those communications were directed or

 condoned by the Defendants, or indeed that Defendants even had knowledge of such

 communications.

        As this Court has already held, conclusory statements of this nature, when unsupported by

 any facts, are not entitled to a presumption of truth under the Iqbal/Twombly standard. See Ashcroft

 v. Iqbal, 556 U.S. 662, 680-82 (2009) (allegation that Attorney General subjected prisoner to harsh




 4
   In the September 7 Order, the Court actually provided Defendants with broader relief than was
 requested, dismissing the entire FAC, rather than just Count V, as requested in the motion. The
 discrepancy was immaterial, given Plaintiff’s stated intention to file another amended complaint.
 The instant motion seeks only dismissal of Count V of the SAC.

                                                  11
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 12 of 17 PageID# 358



 confinement conditions “on account of [his] religion, race, or national origin” was “conclusory”

 allegation, “not entitled to be assumed [to be] true.”). At oral argument, the Court commented that

 “information and belief” implies the conjunctive, i.e. belief and information. Transcript of

 September 7, 2018 Hearing at 9. Taking her third bite at the apple, Plaintiff has concocted a new

 batch of allegations, changing some important facts and adding others, all in an attempt to meet

 the standard for equitable tolling. However, none of those new allegations gets her an iota closer

 to demonstrating any affirmative act undertaken by the Defendants to obstruct her lawsuit. Instead,

 the new allegations bring into sharp relief that Plaintiff’s “information and belief” consists of all

 “belief” and no “information.”

        Finally, Plaintiff has never addressed Defendants’ argument that the filing of this lawsuit

 is itself evidence that Plaintiff never had a genuine fear regarding any supposed retribution that

 would fall upon her as a consequence of filing suit. Plaintiff’s counsel has not suggested any

 development that suddenly emboldened Plaintiff, in the Spring of 2018, to proceed with this suit.

 As Plaintiff concedes in her complaint, Ms. Gebreyesus still works for the mother of one of the

 Defendants, and is still in contact with Plaintiff’s family in Eritrea. Thus, if the allegations in the

 SAC are true (they are not), then Ms. Gebreyesus remains either in jeopardy of harm, or in a

 position to inflict harm on Plaintiff’s family. Yet, without explanation, Plaintiff’s “terror” of (or

 on behalf of) Ms. Gebreyesus has now apparently dissipated, just as it apparently did momentarily

 in 2013 when Plaintiff was able to secure a visa to remain in the United States by telling a version

 of the same story to the U.S. immigration authorities. At a minimum, Plaintiff should be required

 to assert some theory as to how and why her “terror” waxes and wanes depending on her self-

 interest. Her imagination (or that of her attorneys) seems more than adequate to the task.




                                                   12
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 13 of 17 PageID# 359



        C.      Plaintiff’s Breach Of Contract Claim Should Also Be Dismissed Because
                Plaintiff Does Not Plead, and Cannot Prove, the Elements of a Breach of
                Contract Claim.

        With respect to the FAC, Defendants moved to dismiss the Count V breach of contract

 claim, not just on statute of limitations grounds, but also because Plaintiff conceded in the FAC

 that she had no knowledge of the terms of the contract upon which she was basing her claim. See

 FAC, ¶ 19 (“[An] aide gave Ms. Tekle a contract to sign. The contract was in Arabic, a language

 that Ms. Tekle could not read. Ms. Tekle never received a copy of the contract.”). The Court did

 not reach this argument, because it dismissed Plaintiff’s claim as time-barred under the statute of

 limitations.

        In the SAC, Plaintiff has now conveniently “recalled” that she does, in fact, know the terms

 of the contract, because, as newly pled in the SAC, “[A] U.S. Embassy official reviewed the

 employment contract with Ms. Tekle to make sure she understood the terms.” SAC, ¶ 23. Thus,

 Plaintiff now claims to have personal knowledge of some of the terms of the contract. She claims

 that she recalls, from what the U.S. Embassy officer told her, that she “would work forty hours per

 week, with two full days off per week, and earn $4500 per month.” Id.

         Before proceeding to an analysis regarding whether Plaintiff’s secondhand knowledge of

 the terms of the contract is sufficient to allow her to withstand a motion to dismiss, it is important

 to focus on certain issues that are manifestly not part of Plaintiff’s breach of contract claim.

        First, this is not a Fair Labor Standards Act (“FLSA”) claim. Plaintiff has not brought an

 FLSA claim, likely because the statute of limitations for such claims is two years. Having brought

 a breach of contract claim, Plaintiff’s potential recovery must be based on the terms of the contract.

 If, hypothetically, the contract provided wages of $1/hour, then Plaintiff’s recovery would be

 limited to $1/hour. Plaintiff cannot, in the context of a breach of contract claim, allege that the



                                                  13
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 14 of 17 PageID# 360



 contract in question violated the FLSA, and seek higher wages than the contract provided, on the

 basis of the FLSA.

        Second, the scope of Plaintiff’s contract claim cannot implicate the conditions of her

 employment.     Plaintiff has articulated her recollection of the terms of the contract.           That

 recollection is limited to the terms set forth above: that she “would work forty hours per week,

 with two full days off per week, and earn $4500 per month.” SAC, ¶ 23. Later, in pleading her

 specific contract claim, she attempts to expand the scope of the breach of the contract allegations,

 claiming that Defendants’ supposed breaches of the contract included such items as “forcing her

 to assume non-contractual duties such as housecleaning” and “confiscating her passport.” SAC, ¶

 128. These claims can form no part of Plaintiff’s breach of contract claim, because Plaintiff does

 not even purport to have any knowledge as to what the contract had to say about such matters.5

 At this stage of the litigation, Plaintiff has the obligation, at a bare minimum, to identify a specific

 contractual obligation agreed upon by the parties, and an act or omission by the Defendants

 undertaken in violation of that obligation. Defendants cannot be required to defend a breach of

 contract claim when the terms of the contract are unknown by the Plaintiff and unarticulated in the

 operative complaint.

        Accordingly, what is appropriately before the Court is Plaintiff’s claim that she was not

 paid in accordance with her newly-remembered, secondhand understanding of the contractual

 terms. Even this claim must be dismissed. What Plaintiff does not purport to recall, even in her




 5
   Plaintiff’s claim that her passport was improperly confiscated is the subject of Count Three of
 the SAC. While Defendants vigorously dispute the factual accuracy of that claim, they have not
 moved to dismiss that count, because they concede it has been properly pled as a matter of law.
 However, the claim is not properly included within the breach of contract claim, because Plaintiff
 has not asserted any knowledge regarding what, if anything, the contract had to say about who
 would keep custody of Plaintiff’s passport.

                                                   14
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 15 of 17 PageID# 361



 third iteration of the complaint, is what credit, if any, the contract contemplated that Defendants

 would receive for the provision of all of Plaintiff’s daily living needs. Food, lodging, medical

 care, transportation, utilities, cellular telephone service, cable television, and maid service were all

 provided to Plaintiff at the Defendants’ expense. Thus, the simplistic formula espoused by

 Plaintiff—that she was promised a certain sum under the contract, and she received cash payments

 totaling a lesser sum—is not sufficient, even accepting the allegations as true, to establish a

 contractual breach. Without any knowledge as to what the contract had to say about what portion

 of Plaintiff’s compensation would be in cash, and what portion would be in non-cash benefits, it

 is impossible for Plaintiff to assert that Defendants have breached the contract. That is precisely

 why, in breach of contract actions, it is customary for the Plaintiff to either cite the language of the

 contract itself, or to at least be in a position to present competent evidence as to the contractual

 terms. In this case, Plaintiff cannot do either of these things.6

         Plaintiff’s breach of contract claim must be dismissed—not because there was no

 enforceable contract in this case—but because Plaintiff has failed, as a matter of pleading, to

 identify any specific terms of the contract that were breached by Defendants’ actions.

         III.    CONCLUSION

         Based on the foregoing, Defendants respectfully request that the Court dismiss the Fifth

 Claim of Plaintiff's Second Amended Complaint with prejudice, and award Defendants such other

 and further relief that the Court may deem appropriate.




 6
   Nor can plaintiff properly plead that she performed her own obligations under the contract.
 Without knowing what the contract said about her contractual duties (other than that she was
 required to work 40 hours per week), any assertion that she fully performed under the contract is
 entirely conclusory, and thus fails to meet the Iqbal/Twombly standard.

                                                   15
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 16 of 17 PageID# 362



 Dated: October 11, 2018                   Respectfully submitted,

                                           /s/ John L. Brownlee
                                           John L. Brownlee (VSB# 37358)
                                           Stuart G. Nash (pro hac vice)
                                           David L. Haller (pro hac vice)
                                           HOLLAND & KNIGHT LLP
                                           1650 Tysons Boulevard, Suite 1700
                                           Tysons, VA 22102
                                           Telephone: 703.720.8600
                                           Facsimile: 703.720.8610
                                           Email: John.Brownlee@hklaw.com
                                           Email: Stuart.Nash@hklaw.com
                                           Email: David.Haller@hklaw.com

                                           Counsel for Defendants Mohammad bin
                                           Abdullah al Saud and Nouf bint Nayef
                                           Abdul-Aziz al Saud




                                      16
Case 1:18-cv-00211-TSE-JFA Document 57 Filed 10/11/18 Page 17 of 17 PageID# 363



                                  CERTIFICATE OF SERVICE

         I certify that on this 11th day of October, 2018, a true copy of the foregoing was served via

 electronic case filing to:

 Nicholas Cooper Marritz,                              Richard F. Levy
 Legal Aid Justice Center                              Jenner & Block LLP
 6066 Leesburg Pike, Suite 520                         1099 New York Avenue NW, Suite 900
 Falls Church, VA 22041                                Washington, DC 20001
 nicholas@justice4all.org                              rlevy@jenner.com

 Jonathan A. Langlinais                                Agnieszka M. Fryszman
 Jenner & Block LLP                                    Cohen Milstein Sellers & Toll PLLC
 1099 New York Avenue NW, Suite 900                    1100 New York Avenue NW, Fifth Floor
 Washington, DC 20001                                  Washington, DC 20005
 jalanglinais@jenner.com                               afryszman@cohenmilstein.com

 Le’ake Fesseha                                        Martina Elizabeth Vandenberg
 Le’ake Fesseha Law Office                             The Human Trafficking Legal Center
 901 S. Highland Street, Suite 312                     1030 15th Street NW, Suite 1048
 Arlington, VA 22204                                   Washington, DC 20005
 leakef@hotmail.com                                    mvandenberg@htlegalcenter.org

 Sarah Linnell Bessell
 The Human Trafficking Legal Center
 1030 15th Street NW, Suite 1048
 Washington, DC 20005
 sbessell@htlegalcenter.org

 Counsel for Plaintiff Simret Semere Tekle

                                                       /s/ John L. Brownlee
                                                       John L. Brownlee




                                                  17
